Citation Nr: 0120753	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-18 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty from May 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before a hearing officer at the RO in 
October 2000, at which time he withdrew his claim regarding 
whether the reduction in rating for the service-connected 
major depression from 100 percent to 30 percent was proper.

By rating action in August 2000, the RO denied the veteran's 
claim for service connection for diabetes mellitus as not 
well grounded.  During the pendency of the veteran's appeal, 
the Veterans Claims Assistance of Act of 2000 became 
effective.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The claim for service connection diabetes 
mellitus is referred to the RO for the appropriate action.


REMAND

In September 2000, the veteran requested a videoconference 
hearing before a member of the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

